Case 4:20-cv-01653 Document 1-5 Filed on 05/12/20 in TXSD Page 1 of 16




                EXHIBIT D
     Case 4:20-cv-01653 Document 1-5 Filed on 05/12/20 in TXSD Page 2 of 16
                                                                  Received and E-Filed for Record
                                                                                                       4/14/2020 8:08 AM
                                                                                                Melisa Miller, District Clerk
                                                                                               Montgomery County, Texas
                                                                                              Deputy Clerk, Deven Maropis
                                          20-04-04583
                           CAUSE NO.

JUDITH LANZA,                                                     IN THE JUDICIAL COURT OF

        Plaintiff

V.                                                           MONTGOMERY COUNTY, TEXAS

ALLSTATE TEXAS LLOYD'S,
                                                                Montgomery County - DC - County Court at Law #2

       Defendant.                                                               DISTRICT COURT



                    PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
                           AND REQUEST FOR DISCLOSURE


TO THE HONORABLE JUDGE OF SAID COURT:

         COME NOW, Judith Lanza, ("Plaintiff'), and files Plaintiff's Original Petition, Jury

Demand, and Request for Disclosure, complaining of Allstate Texas Lloyd's ("Allstate") (or

"Defendant") and for cause of action, Plaintiff respectfully shows the following:

                                 DISCOVERY CONTROL PLAN

I.       Plaintiff intends to conduct discovery under Level 3, Texas Rules of Civil Procedure 190.4.

                                              PARTIES

2.       Plaintiff, Judith Lanza, resides in Montgomery County, Texas.

3.       Defendant, Allstate Texas Lloyd's, is a Texas insurance company, engaged in the business

         of insurance in the State of Texas. Plaintiff requests service of citation upon Allstate Texas

         Lloyd's, through its registered agent for service: c/o CT Corporation System, 1999

         Bryan Street, Suite 900, Dallas, Texas 75201-3136. Plaintiff requests service at this time.

                                          JURISDICTION

4.       The Court has jurisdiction over Allstate because this Defendant engages in the business of

         insurance in the State of Texas, and the causes of action arise out of Allstate's business
     Case 4:20-cv-01653 Document 1-5 Filed on 05/12/20 in TXSD Page 3 of 16




        activities in the state, including those in Montgomery County, Texas, with reference to this

        specific case.

                                               VENUE

5.       Venue is proper in Montgomery County, Texas because the insured property is located in

         Montgomery County, Texas, and all or a substantial part of the events giving rise to this

         lawsuit occurred in Montgomery County, Texas. TEX. CIV. PRAC. & REM. CODE §

         15.032.

                                               FACTS

6.       Plaintiff asserts claims for breach of contract, common law bad faith, violations of sections

         541 and 542 of the Texas Insurance Code, and violations of the Texas DTPA.

7.       Plaintiff owns an Allstate Texas Lloyd's insurance policy, number 000944374573 ("the

         Policy"). At all relevant times, Plaintiff owned the insured premises located at 76

         Panorama Drive Conroe, Texas 77304 ("the Property").

8.       Allstate Texas Lloyd's or its agent sold the Policy, insuring the Property, to Plaintiff.

        Allstate Texas Lloyd's represented to Plaintiff that the Policy included hail and windstorm

        On or about May 9, 2019, the Property sustained extensive damage resulting from a severe

        storm that passed through the Conroe/Montgomery County, Texas area.

9.       In the aftermath of the hail and windstorm, Plaintiff submitted a claim to Allstate against

        the Policy for damage to the Property. Allstate assigned claim number 0568465926 to

         Plaintiff's claim.

10.      Plaintiff asked Allstate to cover the cost of damage to the Property pursuant to the Policy.

1 I.    Allstate hired or assigned its agent, Jeffrey Lee Gruber ("Gruber"), to inspect and adjust


                                                  2
 Case 4:20-cv-01653 Document 1-5 Filed on 05/12/20 in TXSD Page 4 of 16




      the claim. Gruber conducted an inspection on or about November 21, 201 9, according to

      the information contained in his estimate. Gruber's findings generated an estimate of

      damages totaling $445.40. After application of depreciation and Plaintiffs $3,670.00

      deductible, Plaintiff was left without adequate funds to make repairs on the entirety of her

      claim.

12.   Allstate, through its agent, Gruber, conducted a substandard and improper inspection of the

      Property, which grossly undervalued the cost of repairs in its estimate and yielded an

      unrealistic amount to underpay coverage.

13.   Allstate and Gruber have ultimately refused full coverage which includes, but is not limited

      to, replacement of the roof and additional exterior damage. Specifically, Gruber found

      damage to only the ridge edge cap and ridge cap of Plaintiff's roof. The third-party

      inspector hired to review the damage to the Property found damage to the entire composite

      shingle roof. In addition, the third-party inspector found damage to the roof, vents,

      sheathing, gutters, downspouts that were completely absent from Gruber's estimate.

14.   The damage to Plaintiffs Property is currently estimated at $27,594.34.

15.   Gruber had a vested interest in undervaluing the claims assigned to him by Allstate in order

      to maintain his employment. The disparity in the number of damaged items in his report

      compared to that of the third-party inspector's as well as the difference in valuation is

      evidence of unfair claims handling practices on the part of Gruber.

16.   Furthermore, Gruber was aware of Plaintiffs deductible prior to inspecting the Property.

      Gruber had advanced knowledge of the damages he needed to document in order to be able

      to deny the claim.


                                               3
  Case 4:20-cv-01653 Document 1-5 Filed on 05/12/20 in TXSD Page 5 of 16




17.   Gruber misrepresented the actual amount of damage Plaintiffs Property sustained in

      addition to how much it would cost to repair the damage. Gruber made these

      misrepresentations as a licensed Texas adjuster with the hope that Plaintiff would rely on

      his expertise and accept the bad faith estimate as a true representation of the damages.

18.   After reviewing Plaintiff's Policy, Gruber misrepresented that the damage was caused by

      non-covered perils. Gruber used his expertise to fabricate plausible explanations for why

      visible damage to Plaintiffs Property would not be covered under the policy.

19.   As stated above, Allstate and Gruber improperly and unreasonably adjusted Plaintiffs

      claim. Without limitation, Allstate and Gruber misrepresented the cause of, scope of, and

      cost to repair damages to Plaintiff's Property, as well as the amount of insurance coverage

      for Plaintiffs claim or loss under the Policy.

20.   Allstate and Gruber made these and other false representations to Plaintiff, either

      knowingly or recklessly, as a positive assertion, without knowledge of the truth. Allstate

      and Gruber made these false representations with the intent that Plaintiff act in accordance

      with the misrepresentations regarding the grossly deficient damage and repair estimates

      prepared Gruber.

21.   Plaintiff relied on Allstate and Gruber's misrepresentations, including but not limited to

      those regarding coverage, the cause of, scope of, and cost to repair the damage to Plaintiffs

      Property. Plaintiffs damages are the result of Plaintiffs reliance on these

      misrepresentations.

22.   Upon receipt of the inspection and estimate reports from Gruber, Allstate failed to assess

      the claim thoroughly. Based upon Gruber's grossly unreasonable, intentional, and reckless


                                                4
  Case 4:20-cv-01653 Document 1-5 Filed on 05/12/20 in TXSD Page 6 of 16




      failure to investigate the claim properly prior to underpaying coverage, Allstate failed to

      provide coverage due under the Policy, and Plaintiff suffered damages.

23.   Because Allstate and Gruber failed to provide coverage for Plaintiff's insurance claim,

      Plaintiff has been unable to complete any substantive repairs to the Property. This has

      caused additional damage to Plaintiffs Property.

24.   Furthermore, Allstate and Gruber failed to perform their contractual duties to Plaintiff

      under the terms of the Policy. Specifically, Gruber performed an unreasonable and

      substandard inspection that allowed Allstate to refuse to pay full proceeds due under the

      Policy, although due demand was made for an amount sufficient to cover the damaged

      Property, and all conditions precedent to recover upon the Policy were carried out by

      Plaintiff.

25.   Allstate and Gruber's misrepresentations, unreasonable delays, and continued denials

      constitute a breach of the statutory obligations under Chapters 541 and 542 of the Texas

      Insurance Code. Thus, the breach of the statutory duties constitutes the foundation of a

      breach of the insurance contract between Defendant and Plaintiff.

26.   Allstate and Gruber's conduct constitutes a violation of the Texas Insurance Code, Unfair

      Settlement Practices. TEX. INS. CODE §541.060(a) (1). Allstate and Gruber have failed

      to settle Plaintiffs claim in a fair manner, although they were aware of their liability to

      Plaintiff under the Policy. Specifically, Allstate and Gruber have failed to, in an honest and

      fair manner, balance their own interests in maximizing gains and limiting disbursements,

      with the interests of Plaintiff by failing to timely pay Plaintiff coverage due under the

      Policy.



                                                5
  Case 4:20-cv-01653 Document 1-5 Filed on 05/12/20 in TXSD Page 7 of 16




27.   Allstate's and Gruber's conduct constitutes a violation of the Texas Insurance Code, Unfair

      Settlement Practices. TEX. INS. CODE §541.060(a) (2) (A). Allstate and Gruber failed

      to provide Plaintiff a reasonable explanation for underpayment of the claim.

28.   Additionally, after Allstate received statutory demand on or about 02/13/2020, Allstate has

      not communicated that any future settlements or payments would be forthcoming to pay

      for the entire loss covered under the Policy, nor did it provide any explanation for failing

      to settle Plaintiff's claim properly.

29.   Allstate's and Gruber's conduct constitutes a violation of the Texas Insurance Code, Unfair

      Settlement Practices. TEX. INS. CODE §541.060(a) (4). Gruber performed a biased and

      intentionally substandard inspection designed to allow Allstate to refuse to provide full

      coverage to Plaintiff under the Policy.

30.   Specifically, Allstate and Gruber performed an outcome-oriented investigation of

      Plaintiff's claims, which resulted in a biased, unfair, and inequitable evaluation of

      Plaintiff's losses on the Property.

31.   Allstate's conduct constitutes a violation of the Texas Insurance Code, Prompt Payment of

      Claims. TEX. INS. CODE §542.055. Due to Gruber subpar inspection, Allstate failed to

      reasonably accept or deny Plaintiff's full and entire claim within the statutorily mandated

      time after receiving all necessary information.

32.   Allstate's conduct constitutes a violation of the Texas Insurance Code, Prompt Payment of

      Claims. TEX. INS. CODE §542.056. Due to Gruber's intentional undervaluation of

      Plaintiff's claims, Allstate failed to meet its obligations under the Texas Insurance Code

      regarding timely payment of the claim. Specifically, Gruber's understatement of the


                                                6
  Case 4:20-cv-01653 Document 1-5 Filed on 05/12/20 in TXSD Page 8 of 16




      damage to the Property caused Allstate to delay full payment of Plaintiffs claim longer

      than allowed, and Plaintiff has not received rightful payment for Plaintiff's claim.

33.   Allstate and Gruber's wrongful acts and omissions have forced Plaintiff to retain the

      professional services of the attorneys and law firm representing him with respect to these

      causes of action.

                     CAUSES OF ACTION AGAINST DEFENDANT
                           ALLSTATE TEXAS LLOYD'S

34.   All paragraphs from the fact section of this petition are hereby incorporated into this

      section.

                                 BREACH OF CONTRACT

35.   Allstate is liable to Plaintiff for intentional violations of the Texas Insurance Code, and

      intentional breach of the common law duty of good faith and fair dealing. It follows, then,

      that the breach of the statutory duties constitutes the foundation of an intentional breach of

      the insurance contract between Allstate and Plaintiff.

36.   Allstate's failure and/or refusal to pay adequate coverage as obligated under the Policy,

      and under the laws of the State of Texas, constitutes a breach of Allstate's insurance

      contract with Plaintiff.

            NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                   UNFAIR SETTLEMENT PRACTICES

37.   Allstate's conduct constitutes multiple violations of the Texas Insurance Code, Unfair

      Settlement Practices. TEX. INS. CODE §541.060(a). All violations under this article are

      actionable by TEX. INS. CODE §541.151.




                                                7
  Case 4:20-cv-01653 Document 1-5 Filed on 05/12/20 in TXSD Page 9 of 16




38.   Allstate's unfair settlement practice of misrepresenting to Plaintiff material facts relating

      to coverage constitutes an unfair method of competition and a deceptive act or practice in

      the business of insurance. TEX. INS. CODE §541.060(a) (1).

39.   Allstate's unfair settlement practice of failing to attempt in good faith to make a prompt,

      fair, and equitable settlement of the claim, even though Allstate's liability under the Policy

      was reasonably clear, constitutes an unfair method of competition and a deceptive act or

      practice in the business of insurance. TEX. INS. CODE §541.060(a) (2) (A).

40.   Allstate's unfair settlement practice of failing to provide Plaintiff a prompt and reasonable

      explanation of the basis in the Policy, in relation to the facts or applicable law, for

      underpayment and denial of the claim, constitutes an unfair method of competition and a

      deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a) (3).

41.   Allstate's unfair settlement practice of refusing to pay Plaintiff's full claim without

      conducting a reasonable investigation constitutes an unfair method of competition and a

      deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a) (7).

            NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                  THE PROMPT PAYMENT OF CLAIMS

42.   Allstate's conduct constitutes multiple violations of the Texas Insurance Code, Prompt

      Payment of Claims. All violations made under this article are actionable under TEX. INS.

      CODE §542.060.

43.   Allstate's delay in paying Plaintiff's claim following receipt. of all items, statements, and

      forms reasonably requested and required, for longer than the amount of time provided,

      constitutes a non-prompt payment of the claim. TEX. INS. CODE §542.058.




                                                8
 Case 4:20-cv-01653 Document 1-5 Filed on 05/12/20 in TXSD Page 10 of 16




           BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

44.   Allstate's conduct constitutes a breach of the common law duty of good faith and fair

      dealing owed to an insured in insurance contracts.

45.   Allstate's failure to adequately and reasonably investigate and evaluate Plaintiffs claim,

      even though Allstate knew or should have known by the exercise of reasonable diligence

      that liability was reasonably clear, constitutes a breach of the duty of good faith and fair

      dealing.

                                     DTPA VIOLATIONS

46.   Allstate's conduct constitutes multiple violations of the Texas Deceptive Trade Practices

      Act ("DTPA"), TEX. BUS. & COM. CODE 17.41-63. Plaintiff is a consumer of goods

      and services provided by Allstate pursuant to the DTPA. Plaintiff has met all conditions

      precedent to bring this cause of action against Allstate. Specifically, Allstate's violations

      of the DTPA include, without limitation, the following matters:

      A.     By its acts, omissions, failures, and conduct, Allstate has violated sections

             17.46(b)(2), (5), (7), (9), (12), (20) and (24) of the DTPA. Allstate's violations

             include, (I) unreasonable delays in the investigation, adjustment, and resolution of

             Plaintiff's claim, (2) failure to give Plaintiff the benefit of the doubt, and (3) failure

             to pay for the proper repair of Plaintiffs property when liability has become

             reasonably clear, which gives Plaintiff the right to recover under section

             17.46(b)(2).




                                                 9
 Case 4:20-cv-01653 Document 1-5 Filed on 05/12/20 in TXSD Page 11 of 16




      B.     Allstate represented to Plaintiff that the Policy and Allstate's adjusting agent and

             investigative services had characteristics or benefits they did not possess, which

             gives Plaintiff the right to recover under section I 7.46(b)(5) of the DTPA.

      C.     Allstate represented to Plaintiff that Allstate's Policy and adjusting services were

             of a particular standard, quality, or grade when they were of another, in violation

             of section 17.46(b)(7) of the DTPA.

      D.     Allstate advertised the Policy and adjusting services with the intent not to sell them

             as advertised, in violation of section 17.46(b)(9) of the DTPA.

      E.     Allstate breached an express warranty that the damages caused by wind and hail

             would be covered under the Policy. This breach entitles Plaintiff to recover under

             sections 17.46(b) (12) and (20) and 17.50(a) (2) of the DTPA.

      F.     Allstate's actions are unconscionable in that Allstate took advantage of Plaintiff's

             lack of knowledge, ability, and experience to a grossly unfair degree. Allstate's

             unconscionable conduct gives Plaintiff a right to relief under section 17.50(a) (3)

             of the DTPA; and

      G.     Allstate's conduct, acts, omissions, and failures, as described in this petition, are

             unfair practices in the business of insurance in violation of section I 7.50(a)(4) of

             the DTPA.

47.   Each of the above-described acts, omissions, and failures of Allstate is a producing cause

      of Plaintiff's damages. All of Allstate's acts, omissions, and failures were committed

      "knowingly" and "intentionally," as defined by the Texas Deceptive Trade Practices Act.

                                           FRAUD


                                               10
 Case 4:20-cv-01653 Document 1-5 Filed on 05/12/20 in TXSD Page 12 of 16




30.   All allegations above are incorporated herein.

31.   Allstate is liable to Plaintiff for common-law fraud.

32.   Each and every misrepresentation described above concerned material facts that absent

      such representations, Plaintiff would not have acted as Plaintiff did, and Allstate knew its

      representations were false or made recklessly without any knowledge of their truth as a

      positive assertion.

33.   Allstate made the statements intending that Plaintiff act upon them. Plaintiff then acted in

      reliance upon the statements, thereby causing Plaintiff to suffer injury constituting

      common-law fraud.

                                       KNOWLEDGE

48.   Defendant made each of the acts described above, together and singularly, "knowingly,"

      as defined in the Texas Insurance Code, and each was a producing cause of Plaintiffs

      damages described herein.

                                 WAIVER AND ESTOPPEL

49.   Defendant waived and is estopped from asserting any coverage defenses, conditions,

      exclusions, or exceptions to coverage not contained in any reservation of rights letter to

      Plaintiff.

                                          DAMAGES

50.   The damages caused to the Property have not been properly addressed or repaired since the

      claim was made, causing further damage to the Property, and undue hardship and burden

      to Plaintiff. These damages are a direct result of Defendant's mishandling of Plaintiffs

      claims in violation of the laws set forth above.


                                               11
 Case 4:20-cv-01653 Document 1-5 Filed on 05/12/20 in TXSD Page 13 of 16




51.   Plaintiff currently estimates that actual damages to the Property under the Policy are

      $27,594.34.

52.   Plaintiff would show that all of the aforementioned acts, taken together or singularly,

      constitute the producing causes of the damages sustained. The above described acts,

      omissions, failures, and conduct of Defendant has caused Plaintiff's damages, which

      include, without limitation, the cost to properly repair Plaintiff's Property and any

      investigative and engineering fees incurred.

53.   For breach of contract, Plaintiff is entitled to regain the benefit of his bargain, which is the

      amount of his claims, consequential damages, together with attorney's fees.

54.   For noncompliance with the DTPA and Texas Insurance Code, Unfair Settlement Practices,

      Plaintiff is entitled to actual damages, which include the loss of benefits owed pursuant to

      the Policy, mental anguish, court costs, and attorney's fees. For knowing and intentional

      conduct of the acts described above, Plaintiff asks for three (3) times his actual damages.

      TEX. INS. CODE §541.152 and TEX. BUS. & COM. CODE 17.50(b) (I ).

55.   For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff is

      entitled to the amount of his claims, plus the per annum penalty on those claims, as

      damages, as well as pre-judgment interest and reasonable attorney's fees. TEX. INS.

      CODE §542.060.

56.   For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to

      compensatory damages, including all forms of loss resulting from Defendant's breach of

      duty, such as additional costs, economic hardship, losses due to the nonpayment of the

      amount Allstate owed, exemplary damages, and damages for emotional distress.


                                                 12
 Case 4:20-cv-01653 Document 1-5 Filed on 05/12/20 in TXSD Page 14 of 16




57.   Defendant's breach of the common law duty of good faith and fair dealing was committed

      intentionally, with a conscious indifference to Plaintiff's rights and welfare, and with

      "malice," as that term is defined in Chapter 41 of the Texas Civil Practices and Remedies

      Code. These violations are the type of conduct which the State of Texas protects its citizens

      against by the imposition of exemplary damages. Therefore, Plaintiff seeks the recovery

      of exemplary damages in an amount determined by the finder of fact sufficient to punish

      Defendant for their wrongful conduct, and to set an example to deter Defendant and others

      from committing similar acts in the future.

58.   For the prosecution and collection of this claim, Plaintiff has been compelled to engage the

      services of the attorneys subscribed to this pleading. Therefore, under Chapter 38 of the

      Texas Civil Practices and Remedies Code, sections 541 and 542 of the Texas Insurance

      Code, and section 17.50 of the DTPA, Plaintiff is entitled to recover a sum for the

      reasonable and necessary services of Plaintiff's attorneys in the preparation and trial of this

      action, including any appeals to the Court of Appeals and/or the Supreme Court of Texas.

59.   As required by Rule 47(b) of the Texas Rules of Civil Procedure, Plaintiff's counsel states

      that the damages sought are in an amount within the jurisdictional limits of this Court. As

      required by Rule 47(c)(4) of the Texas Rules of Civil Procedure, Plaintiff's counsel states

      that Plaintiff seeks only monetary relief of no less than $100,000.00, but no more than

      $200,000.00, including damages of any kind, penalties, costs, expenses, pre-judgment

      interest, and attorney fees. A jury will ultimately determine the monetary relief actually

      awarded, however. Plaintiff also seeks pre-judgment and post-judgment interest at the

      highest legal rate.



                                                13
 Case 4:20-cv-01653 Document 1-5 Filed on 05/12/20 in TXSD Page 15 of 16




                                REQUESTS FOR DISCLOSURE

60.    Under Texas Rules of Civil Procedure 190 and 194, Plaintiff requests that Defendant disclose,

       within fifty (50)days from the date this request is served, the information or material described

       in Rules 190.2(b)(6) and 194.2.

                                         JURY DEMAND

61.    Plaintiff hereby requests a jury trial for all causes of action alleged herein, tried before a

       jury consisting of citizens residing in Montgomery County, Texas. Plaintiff hereby tenders

       the appropriate jury fee.

                                             PRAYER

       Plaintiff prays that Defendant, Allstate Texas Lloyd's, be cited and served to appear, and

that upon trial hereof and that Plaintiff, Judith Lanza recovers from Defendant, Allstate Texas

Lloyd's such sums as would reasonably and justly compensate Plaintiff in accordance with the

rules of law and procedure, as to actual, consequential, and treble damages under the Texas

Insurance Code and Texas Deceptive Trade Practices Act, and all punitive, additional, and

exemplary damages as may be found. In addition, Plaintiff requests the award of attorney's fees

for the trial and any appeal of this case, for all costs of Court expended on Plaintiff's behalf, for

pre-judgment and post-judgment interest as allowed by law, and for any other relief, at law or in

equity, to which Plaintiff may show herself justly entitled.

                                                               Respectfully submitted,

                                                               By: /s/ Chad T. Wilson

                                                               Chad T. Wilson
                                                               Bar No. 24079587
                                                               Tara L. Peveto
                                                               Bar No. 24076621

                                                  14
Case 4:20-cv-01653 Document 1-5 Filed on 05/12/20 in TXSD Page 16 of 16




                                            CHAD T. WILSON LAW FIRM PLLC
                                            455 E Medical Center Blvd, Ste 555
                                            Webster, Texas 77598
                                            Telephone: (832) 415-1432
                                            eservice@cwilsonlaw.com

                                            ATTORNEYS FOR PLAINTIFF




                                   15
